Citation Nr: 1520780	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-33 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for degenerative joint disease of the right knee, status post knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from February 1967 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified before the Board at a January 2014 hearing.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran has been diagnosed with degenerative joint disease of the right knee, a form of arthritis, and has been suffering associated symptoms of right knee pain continuously since service.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease of the right knee have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Veteran seeks entitlement to service connection for a right knee disorder.  Service treatment records indicate the Veteran suffered a right medial collateral ligament strain in December 1969, which was treated by cast for approximately four weeks.  At service discharge, the Veteran reported a history of "locked or 'trick' knee" and noted his right knee injury.  See September 1970 Report of Medical History.

Post-service medical evidence shows the Veteran's treatment for right knee pain, which led to a total right knee replacement in 2011.  Consistently throughout his period of treatment, the Veteran has relayed a decades-long history of right knee pain.  Significantly, the Veteran has been diagnosed with degenerative joint disease of the right knee.  As a form of arthritis, the Veteran's current disability is considered a "chronic disease" under 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d 1331.  Therefore, service connection may be established upon a credible showing of continuity of symptomatology.

As noted above, at service separation, the Veteran reported a history of right knee pain beginning in 1969.  He has also submitted statements from his girlfriend and sister supporting his contention that he suffered from right knee pain in service.  Further, the Veteran has stated, and has submitted supporting lay statements, that his right knee pain has persisted since service.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

While the record does not contain a medical nexus statement that links the Veteran's current right knee disability to his active service, resolving all doubt in the Veteran's favor, the Board finds that the evidence of record supports the finding that the Veteran's current degenerative joint disease was likely incurred during his period of active service.  He has credibly testified that that he first experienced right knee pain during his period of service and that he has continued to experience related symptoms since.  Further, VA treatment records reflect a diagnosis of degenerative joint disease, a form of arthritis and, therefore a "chronic disease."  See 38 C.F.R. § 3.309(a).  Considering the competent lay evidence on continuity of symptomatology, the Board concludes that the evidence supports the finding that the Veteran's right knee disability was likely first manifest in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 495-96; see also Hickson, 12 Vet. App. at 253.





Consequently, resolving any doubt in the Veteran's favor, the Board finds that the Veteran's degenerative joint disease of the right knee is likely related to service.  8 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, service connection is warranted.


ORDER

Service connection for degenerative joint disease of the right knee is granted.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


